Title: To James Madison from Richard Brent, 11 August 1803 (Abstract)
From: Brent, Richard
To: Madison, James


11 August 1803, “Fauquier Court House.” Recommends Dr. James Wallace for a medical post at New Orleans. Wallace “is a young Man with the prospect of a large family” who “has pursued as I am advised with industry and with genious his medical studies in the medical schools both of America and Scotland.” He is now “much occupied in an extensive and successful practice” and “is generally viewed as a Man of genious and of knowledge in his profession.” “His connections are very respectable.” Hopes that, should the U.S. establish a garrison or hospital at New Orleans and “find it necessary to appoint any medical Character to superintend these institutions,” Wallace “will not be found unfitted for that office or undeserving of the patronage of his Country.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Wallace”). 2 pp.; docketed by Jefferson.



   
   James Westwood Wallace (1769–1838), son of a Revolutionary War veteran, held an M.D. from Edinburgh University (WMQWilliam and Mary Quarterly., 1st ser., 9 [1900–1901]: 130, 131).


